Citation Nr: 0024643	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for respiratory 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  Additional evidence was submitted 
following certification of the case to the Board, for which a 
waiver of initial RO consideration was provided by the 
veteran's representative in August 2000.

The Board notes that a June 1998 VA psychiatric examiner, 
apparently reporting history supplied by the veteran, noted 
that the veteran was treated in the past for high blood 
pressure related to stress anxiety.  If the veteran desires 
to claim entitlement to service connection on a secondary 
basis for hypertension, he should so notify the RO, which 
should respond appropriately to any communication received.

The Board also notes that the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities was developed for appellate consideration, but 
is rendered moot by the decision contained herein.

The issue of entitlement to an increased rating for 
respiratory disability is addressed in the remand at the end 
of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's psychiatric disability is productive of 
total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for psychiatric 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Briefly, as was noted in the Introduction, the veteran's 
service ended in October 1945.  In October 1947, service 
connection for psychiatric disability was granted, for which 
the veteran was assigned a noncompensable evaluation.  In 
November 1947, the RO increased the rating assigned the 
veteran's psychiatric disability to 10 percent disabling, and 
in August 1968 increased the evaluation assigned to 30 
percent disabling.  In September 1990, the RO increased the 
evaluation assigned the veteran's disability to 50 percent 
disabling; this evaluation has remained in effect since that 
time.

VA treatment records for April 1997 to October 1999 document 
treatment of the veteran for psychiatric complaints including 
nervousness, sleep problems, depression, irritability, 
hypervigilance, suspiciousness and isolative tendencies.  The 
veteran's mood was described as low and dysphoric, and his 
affect as mournful.  He denied any suicidal ideation.  He 
exhibited some psychomotor retardation but he was alert and 
oriented, although he reported increased mental confusion and 
decreased memory.  The veteran's speech was logical and 
relevant.  He was assigned Global Assessment of Functioning 
(GAF) scores ranging from 36 to 50.  The treatment reports 
indicate that the veteran's physicians believed him to be 
unemployable.

In a VA Form 21-8940 submitted in June 1998, the veteran 
reported that he was born in March 1915.  He indicated that 
he last worked on a full-time basis in 1980 and became too 
disabled to work in 1990.

On VA psychiatric examination in June 1998, the veteran 
reported that he had retired from his last position as a 
salesman.  He complained of decreased memory for recent 
events and indicated that he was disturbed by reminders of 
war.  He indicated that he had lost interest in leisure 
activities and hobbies and reported that he stayed home most 
of the time; he indicated that he did not mingle with other 
people as much.  On mental status examination, the veteran 
appeared tense and nervous and was excitable.  He also 
demonstrated uncontrollable crying spells and admitted to 
feelings of guilt.  No evidence of delusional ideas, 
hallucinations or a thought disorder was noted.  The 
veteran's affect was described as depressed and his mood as 
low.  His capacity for impulse control was considered 
marginally fair, and he was preoccupied with his period of 
service.  No evidence of suicidal or homicidal ideation was 
identified and no cognitive impairment was evident.  The 
veteran's sensorium was intact and he was considered 
oriented.  His judgment was considered marginally fair. 

The veteran was diagnosed with PTSD, with features of 
generalized anxiety and major depression.  The examiner 
concluded that the veteran was not capable of maintaining any 
gainful employment at that time and in fact required 
outpatient treatment to alleviate his depression and anxiety. 

At a July 1998 general medical examination, the veteran was 
noted to exhibit normal mood and behavior, with no signs of a 
thought disorder or any hallucinations or delusions.

In several statements on file, the veteran alleges that he 
was incapable of functioning without his wife, that he did 
not have many friends, and that he tended to isolate himself 
periodically.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999), a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Review of the evidence of record discloses that the veteran 
has not worked for many years.  Although the veteran is 85 
years old and has several physical disabilities which impact 
on his employability, the evidence on file clearly shows that 
symptoms associated with his psychiatric disability currently 
interfere with his ability to obtain or maintain employment.  
VA treatment records have demonstrated the presence of 
significant and persistent psychiatric symptomatology, the 
veteran's treating physicians have assigned GAF scores 
consistent with severe impairment resulting from psychiatric 
symptoms, and the VA examiner in June 1998 concluded that the 
veteran is unemployable due to his psychiatric disability.

In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his history 
of unemployment and the opinion of the June 1998 VA examiner, 
the Board is satisfied that the veteran's psychiatric 
disability is productive of total occupational impairment.  
Accordingly, the Board concludes that a 100 percent 
disability rating for the veteran's service-connected 
psychiatric disability is warranted.



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
psychiatric disability is granted.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his respiratory disability does not accurately 
reflect the severity of that disability.  The record reflects 
that the veteran was afforded a VA examination in July 1998 
which included pulmonary function testing.  While such 
testing included findings with respect to Forced Vital 
Capacity and Forced Expiratory Volume in one second, the 
pulmonary function test notably did not include testing to 
determine Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained. 

2.  Then, the veteran should be 
scheduled for a VA pulmonary 
examination to determine the 
severity of his service-connected 
bronchitis.  All necessary studies, 
including DLCO (SB), should be 
performed.  The examiner should 
identify whether any cor pulmonale, 
pulmonary hypertension or right 
ventricular hypertrophy is present, 
and should comment on the need, if 
any, for outpatient oxygen therapy.  
The rationale for all opinions 
expressed should be explained.  The 
claims folder, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that such a review of the claims 
folder was made.  The report must be 
typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
requested development has been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of 
entitlement to an increased rating 
for respiratory disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 



